          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   EASTERN DIVISION

BENNIE PHILLIPS                                            PLAINTIFF

v.                      No. 2:17-cv-167-DPM

PHILLIPS COUNTY, ARKANSAS;
NEAL BYRD, in His Individual and
Official Capacities as Sheriff; and
DARREL WINSTON, in His
Individual and Official Capacities
as Chief Deputy                                          DEFENDANTS

                            JUDGMENT
     Phillips’s complaint is dismissed with prejudice.


                                      _________________________
                                      D.P. Marshall Jr.
                                      United States District Judge

                                      22 April 2019
